20-01237-mew   Doc 1-2   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit B   Pg
                                      1 of 5




                          Exhibit B
   20-01237-mew   Doc 1-2   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit B   Pg
                                         2 of 5




CONFIDENTIAL                                                                   DB 000024
   20-01237-mew   Doc 1-2   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit B   Pg
                                         3 of 5




CONFIDENTIAL                                                                   DB 000025
   20-01237-mew   Doc 1-2   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit B   Pg
                                         4 of 5




CONFIDENTIAL                                                                   DB 000026
   20-01237-mew   Doc 1-2   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit B   Pg
                                         5 of 5




CONFIDENTIAL                                                                   DB 000027
